UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 Commission file number 001-01428 HUNTMOUNTAIN RESOURCES LTD. (Exact name of registrant as specified in its charter) Washington (State or other jurisdiction of incorporation or organization) 1611 N. Molter Road Suite 201 Liberty Lake, Washington 99019 (Address of principal executive offices, including zip code.) (509) 892-5287 (Registrant’s telephone number, including area code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act: o Yes No x Indicate by check mark whether the registrant(1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day. o Yesx No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 if the Exchange Act. Large Accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).o Yesx No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of December 31, 2009: $997,063.As of November 4, 2010 there were 76,251,362 shares of this registrant’s common stock outstanding. PART I ITEM 1. DESCRIPTION OF BUSINESS References made in this Annual Report on Form10-K to “we,” “our”, “us”, “the Company”, or “HuntMountain” refer to HuntMountain Resources Ltd. and our subsidiaries. References made to “C$” are to Canadian dollars.References to “$” are to United States dollars.Certain financial information relating to the Company originated in C$ and were converted into $ based on prevailing and average exchange rates for the fiscal period ended December 31, 2009.The rate of exchange at December 31, 2009 for C$ to $ was .9532 and the average rate of exchange for the twelve month period ending December 31, 2009 was .8803. The accompanying consolidated financial statements include the accounts of HuntMountain, a Washington corporation, its wholly-owned Canadian subsidiary HuntMountain Resources LTD (“HMR LTD”), HuntMountain’s wholly owned Mexican subsidiary, Cerro Cazador Mexico S.E. (“CCM”), HuntMountain’s wholly-owned subsidiary HuntMountain Investments, LLC (“HMI”), its majority owned subsidiary, Hunt Mining Corp. formerly known as Sinomar Capital Corp. (“Hunt Mining”), Hunt Mining’s wholly owned Canadian Subsidiary Hunt Gold USA, LLC (Hunt Gold), Hunt Mining’s wholly owned Canadian Subsidiary 1494716 Alberta, Ltd. (Alberta) and Cerro Cazador S.A. (“CCSA”), Hunt Mining’s Argentine subsidiary 95% owned by Hunt Mining and 5% owned by Alberta, Proposed Dissolution of the Company On February 18, 2010, the Company’s board of directors recommended and authorized a shareholder meeting to consider and vote upon a proposal to approve the voluntary dissolution and liquidation of the Company pursuant to a plan of complete dissolution and liquidation dissolution.On July 16, 2010, the Company filed with the Securities and Exchange Commission (“SEC”), a preliminary schedule 14A proxy statement to submit the vote to the Company’s shareholders.As of the date of the filing of this form 10-K, the preliminary 14A proxy statement has not yet been approved by the SEC and the vote has yet to go before the shareholders.The dissolution of the Company, if approved by the shareholders, will not affect the operations of Hunt Mining which will continue in existence along with its subsidiary companies. (a)Business Development Currently all exploration activities are being pursued by our majority owned subsidiary, Hunt Mining through its wholly owned subsidiary, CCSA which on December 23, 2009 the company exchanged 100% of its shares of CCSA, which were acquired by Hunt Mining as part of a reverse takeover transaction.Hunt Mining is a mineral exploration company incorporated on January 10, 2006 under the laws of Alberta, Canada which trades on the TSX Venture Exchange under the ticker symbol HMX.Prior to December 23, 2009 Hunt Mining was a Capital Pool Company within the meaning ascribed by Policy 2.4 of the TSX Venture Exchange.Hunt Mining issued 29,118,507 common shares and 20,881,493 non-voting convertible preferred shares to the Company at a deemed price of C$0.30 per Common Share and C$0.30 per convertible preferred share in consideration for the acquisition of all of the common shares of CCSA. Each convertible preferred share shall be convertible into one Common Share of Hunt Mining for no additional consideration at any time as long as the public float is not less than 20%.This transaction gave the Companycontrolling interest in Hunt Mining, 65% owned by the Company and 4% owned by the Company’s wholly-owned subsidiary HMI. On February 18, 2010, the board of directors, believing it to be in the best interest of the Company to eliminate some of the debt owed to the Hunt Family Limited Partnership (“HFLP”), a related party controlled by the Company’s President, Chief Executive Officer and Chairman, Tim Hunt, decided to sell its stock in Black Hawk Exploration and its interest in the Dun Glen property and all of its Mexican assets in consideration of cancelling $600,000 of the debt owed to HFLP.See “Note 16, Subsequent Events” to our consolidated financial statements for further details. Our predecessor, Metaline Mining and Leasing Company (“MMLC”) was incorporated in the State of Washington in 1927.Historically, MMLC was engaged in the mineral exploration business.The Company was dormant for a number of years during which time management did not think that the business climate for successfully financing mineral exploration was a viable option. In 2005, given the increase in precious metals prices and a more favorable environment for financing mineral exploration MMLC embarked on a business plan to again become active in mineral exploration. In March 2005 MMLC completed two private placements with net proceeds of approximately $650,000.In August, 2005, the shareholders of MMLC voted to merge MMLC with and into a wholly-owned subsidiary, HuntMountain.As a result, HuntMountain was the surviving entity.The stock symbol was changed to ‘HNTM’ and due to the fact that we were delisted from the OTC Bulletin Board as a result of our failure to timely file this form 10-K for the period ended December 31, 2009, the Company’s stock currently trades on the Pink Sheets. 2 In March 2006, we acquired interests in exploration properties in Pershing County, Nevada, Santa Cruz province of Argentina, and Québec Canada. In March, 2007 the Company, through its Argentine subsidiary,CCSA, was awarded the exploration and development rights to the La Josefina Project from Fomento Minero de Santa Cruz Sociedad del Estado (“Fomicruz”).The legal agreement granting our rights to the La Josefina property was finalized in July, 2007. In August, 2007 the Company incorporated a Mexican Subsidiary, CCM and began looking at properties for acquisition in the State of Chihuahua. In January, 2008 the Company signed a purchase agreement for 100% ownership of an exploration concession totaling approximately 9,000 hectares in Chihuahua, Mexico. On November 12, 2008 the Company announced the acquisition of an additional 100 hectares in Chihuahua, Mexico.On February 18, 2010 the Company transferred all of its Mexican assets to the Hunt Family Limited Partnership (“HFLP”), a related party, along with all its stock in Black Hawk and its interest in the Dun Glen property in consideration of cancelling $600,000 of the debt that the Company owed to HFLP on an outstanding note payable.See “Note 16, subsequent events” to our consolidated financial statements for further information. (b)Business of Issuer We, through our majority owned subsidiary Hunt Mining, are engaged in the business of acquiring, exploring and developing mineral properties, primarily those containing gold, silver and associated base metals. Competition With the increased value of gold, the mining exploration industry has become very competitive in the identification and acquisition of properties that may have commercial potential.We compete for the opportunity to participate in exploration projects with other entities, many of which have greater financial and human resources.In addition, we compete with others in efforts to obtain financing to explore and develop mineral properties. Employees At the end of 2009, we had 4 employees located in Liberty Lake, Washington, responsible for the management and oversight of our exploration, administration, financing, and marketing activities.Our employees are not subject to a union labor contract or a collective bargaining agreement.On February 2, 2010, all of our employees resigned.For the foreseeable future we intend to supplement our workforce by utilizing the services of consultants and contractors. Regulation The Company’s planned mineral exploration activities in all operating areas are subject to various federal, state, and local laws and regulations governing prospecting, development, production, labor standards, occupational health and mine safety, control of toxic substances, and other matters involving environmental protection and taxation.It is possible that future changes in these laws or regulations could have a significant impact on the Company’s business, causing those activities to be economically reevaluated at that time. Available Information We are subject to the reporting requirements of the Securities Exchange Act of 1934, as amended (the Exchange Act), and therefore file periodic reports and other information with the Securities and Exchange Commission (SEC). These reports may be obtained by visiting the Public Reference Room of the SEC at 100F Street, NE, Washington, D.C. 20549, or by calling the SEC at 1-800-SEC-0330. In addition, the SEC maintains an Internet web site at www.sec.gov that contains reports, proxy information statements and other information regarding issuers that file electronically. We are a Washington corporation with our principal executive offices located at 1611 N. Molter Road, Suite 201, Liberty Lake, Washington 99019. Our telephone number is (509) 892-5287.Our filings under the Exchange Act (including annual reports on Form10-K, quarterly reports on Form10-Q, current reports on Form8-K and all amendments to these reports) are also available at our principal executive offices free of charge. Our Code of Business Conduct and Ethics for Directors, Officers and Employees is also available at the executive offices free of charge. We will provide copies of these materials to shareholders upon request using the above-listed contact information, directed to the attention of Mr. Tim Hunt. We have included the Principal Executive Officer and Principal Financial Officer certifications regarding our public disclosure required by Section 302 of the Sarbanes-Oxley Act of 2002 as Exhibits 31.1 and 31.2 to this report. Item 1A. Risk Factors As a smaller reporting company, we have elected not to provide the disclosure required by this item. Item 1B. Unresolved Staff Comments – None. 3 ITEM 2. DESCRIPTION OF PROPERTY Santa Cruz Province, Argentina The properties held in the Santa Cruz Province, Argentina, are operated through our majority owned subsidiary Hunt Mining through their wholly owned subsidiary, CCSA.The proposed dissolution of the Company will not affect the operations of Hunt Mining which will continue in existence along with its subsidiary companies. La Josefina Property Overview In March, 2007, CCSA, a wholly owned Argentine subsidiary of Hunt Mining, was awarded the exploration and development rights to the La Josefina Project from Fomicruz.Fomicruz is owned by the government of the Santa Cruz province in Argentina. The legal agreement granting our rights to the La Josefina property was finalized in July, 2007. Pursuant to this agreement, CCSA is obligated to spend $6 million in exploration and complete pre-feasibility and feasibility studies during a 4 exploration season period commencing in October, 2007 at La Josefina in order to earn mining and production rights for a 40-year period in a joint venture partnership (“JV”) with Fomicruz.CCSA may terminate this agreement at the end of each exploration stage if results are negative. With the successful completion of positive pre-feasibility and feasibility studies at the end of the 4th year, a new company will be formed which will be 91%-owned by CCSA and 9%-owned by Fomicruz. Once commercial production starts, Fomicruz has a one-time election to increase its interest in the Company to either 19%, 29% or 49% by reimbursing CCSA 10%, 20% or 40%, respectively, of CCSA’s total investment in the project. The royalty prescribed by Federal (Argentina) mining code will be a 1% mine-mouth royalty if the operation produces doré bullion within the province, which is required in the agreement. Also, because La Josefina is a Provincial Mining Reserve with the mineral rights belonging to the province, the project will carry an additional 5% mine-mouth royalty. In February 2008 CCSA purchased the “La Josefina Estancia”, a 92 square kilometer parcel of land within the La Josefina project area. CCSA plans to use the La Josefina Estancia as a base of operations for Santa Cruz exploration.The purchase price for the La Josefina Estancia was $710,000. 4 Location The La Josefina property is located in north central Santa Cruz Province, about 160 kilometers NW of the coastal town of Puerto San Julian and 120 kilometers NE of the town of Gobernador Gregores. Infrastructure present on the project includes a ranch house and several out-buildings that are currently being used as camp headquarters and core storage facilities. Climate and Physiography The Patagonia region is classified as a continental steppe-like climate. It is arid, very windy and has two distinct seasons; a cold season and a warm season. The area is sparsely vegetated, consisting mostly of scattered low bushes and grass. Because Patagonia is in the southern hemisphere, the seasons are opposite to North America. The cold winter months are from May to September and warmer summer is from November to March. The average annual precipitation averages only 200 mm, much of which occurs as winter snow; average monthly temperatures range from 3°C to 14°C, but vary widely depending on elevation. The winds are persistent, cool, dry and gusty, averaging about 36 km/hour and directed predominantly to the east-southeast off the Andean Cordillera. All of the Company’s Santa Cruz province projects are characterized by subdued hilly terrain with internal drainages and playa lakes. Elevations range from 300 meters to 800 meters above sea level. Hill slopes are not steep; they are usually less than 10°. Rock exposures on these hillsides are typically excellent. Almost all of the mineralization and significant geochemical and geophysical anomalies are on the crests or the flanks of these subdued hills. Mining claim detail The La Josefina Project includes 15 Manifestations of Discovery (Manifestacións de Descubrimiento, or simply “MDs”) totaling 52,776 hectares which are partially covered by 399 mining claims (minas or pertenencias), as shown in Figure 2 and listed in the following table: Mineral Properties of the La Josefina Project M.D. Expediente Hectares No. of Perts Nicolás Alejandro 409.072/F/98 30 Lucas Marcelo 409.071/F/98 12 Sofia Luján 409.070/F/98 6 Matiao Augusto 409.069/F/98 24 Maria José 409.068/F/68 35 Ivo Gonzalo 409.067/F/98 35 Mirta Julia 409.066/F/98 35 Ailin 409.065/F/98 35 Mariana T. 409.064/F/98 18 Benjamin 409.063/F/98 35 Giuliana 409.062/F/98 25 Rosella 409.061F/98 18 Noemi 409.060/F/98 30 Diana 409.059/F/98 25 Miguel Ángel 409.058/F/98 35 Julia 409.048/F/98 6 1 5 Required property payments CCSA must maintain the La Josefina mining rights by paying the annual canons due the province on the project’s 399 pertenencias. This currently amounts to 318,400 Argentine pesos per year (approximately $93,647) that can be deducted from the $6,000,000 work commitment. Accessibility The La Josefina Project is located in the north-central part of Santa Cruz Province, the southernmost of the several Argentine provinces comprising a vast, sparsely-populated, steppe-like region of southern South America known as Patagonia. The nearest town to the project is Gobernador Gregores (population 2,500), about 110 kilometers southwest, and the nearest Atlantic coastal town is Puerto San Julián (population 6,200), approximately 190 kilometers southeast. The project is accessible via automobile by driving east from Gobernador Gregores for 40 km on gravel Provincial Road 25 – or west from Puerto San Julián for 170 km on the same road – and then north on gravel Provincial Road 12 for 110 km. Provincial Road 12 crosses the edge of the project and continues another 240 kilometers north of Pico Truncado (population 15,000) in the northeastern part of the province. The provincial roads are generally accessible via two-wheel drive vehicles in dry weather but can become slippery to impassable for short periods when wet. Gobernador Gregores and Puerto San Julián are both served by weekly “commuter” flights to/from Comodoro Rivadavia (population 137,000), an important industrial center and port city, 428 kilometers north of Puerto San Julián via paved highway Ruta 3. Comodoro Rivadavia serves as the region’s major supply center for the booming petroleum and mining industries and is served by several airline flights daily to Buenos Aires and other major cities in Argentina. Ruta 3, Argentina’s major coastal highway, runs from Buenos Aires on the north to Ushuaia at the southernmost tip of the continent and offers all-weather access to a number of sea ports. 6 Geologic Setting The La Josefina Project is located near the center of a large non-deformed stable platform known as the Deseado Massif, which covers an area of approximately 100,000 square kilometers in the northern third of Santa Cruz Province. The Deseado Massif is similar to the Somun Cura Massif encompassing parts of the adjacent provinces to the north. The two massifs are major metallotectonic features of the Patagonia region and represent the products of massive continental volcanism formed in the wake of extensional rifting caused by the breakup of the South American and African continents in Jurassic time. The Deseado Massif is dominated by felsic volcanic and volcaniclastic rock units belonging to a few major regional sequences deposited in middle- to late-Jurassic time. The rocks are broken into a series of regional fractures that probably represent reactivated basement fracture zones. Faults active during the period of intense Jurassic extension and volcanism trend mostly NNW-SSE and form a series of grabens, half-grabens and horst blocks which are tilted slightly to the east. Since Jurassic time, the rocks have been cut by normal faults of several different orientations, mainly NW-SE and ENE-WSW but have undergone only a moderate amount of compression. In general, the Jurassic rocks remain relatively undeformed and generally flat to gently dipping, except locally where close to faults, volcanic domes or similar features. The geology of the La Josefina Project Area was mapped in detail by Moreira (2005). The project geology is essentially a scaled version of the Deseado Massif geology described above. Specifically: ● The project area is dominated by Jurassic-age rhyolitic volcanic units belonging to the Chon Aike Formation ● There is one inlier of metamorphic basement rocks belonging to the Paleozoic age La Modesta Formation; ● There are several small inliers of andesitic volcanics belonging to the Bajo Pobre Formation which is slightly older than the Chon Aike; ● About half of the area is covered by thin Quaternary basalt flows; and ● The project is crossed by a number of conjugate NNW-SSE and NE-SW sets of strong fault lineaments which are similar to those occurring throughout the Deseado Massif region. Missing or unrecognized are the Jurassic-age sedimentary and volcaniclastic units of the Roca Blanca and La Matilde formations that are present at many other places in the region. Rhyolitic ignimbrites, lavas and tuffs of the Chon Aike Formation are intermittently exposed over about half of the La Josefina Project area with the remainder of the area largely concealed beneath the veneer of Quaternary basalts. Moreira (2005) subdivided the Chon Aike of the project area into nine members, each representing a separate volcanic event with generally similar sequences consisting of basal surge breccia followed by pyroclastic flows (ignimbrites), ash-fall tuffs and finally by re-worked volcaniclastic detritus. According to Moreira, the volcanism responsible for these nine episodic eruptions reached its climax over a relatively short 4-million year period in upper Jurassic time and is responsible for epithermal events that emplaced the gold-silver mineralization found in the La Josefina Project Area. Nearly all of the hundreds of gold-silver and base metals occurrences in the Deseado Massif region of southern Argentina are categorized as “low-sulfidation type epithermal vein deposits.” “Epithermal” deposits are high-level hydrothermal systems which usually form within one kilometer of the surface at relatively low temperatures, generally in the range of 50°C to 200°C. They often represent deeper parts of fossil geothermal systems with some forming hot-springs at or near the surface. The modifier “low-sulfidation” denotes a variety of epithermal deposits characteristically deficient in sulfide minerals and often called “quartz-adularia” vein systems after the two most common gangue (non-valuable) minerals in the veins. Well-known examples of low-sulfidation type epithermal deposits include Comstock (Nevada, USA), McLaughlin (California, USA), Creede (Colorado, USA), Ladolam (Lihir, Papua New Guinea), El Peñon (Chile), Guanajuato (Mexico), Hishikari (Japan) and – in the Deseado Massif region of Argentina – Mina Martha and Cerro Vanguardia. 7 The many low-sulfidation epithermal occurrences of the Deseado Massif are products of episodic rhyolitic volcanism spread widely over a 50-million year time period and a 100,000 square kilometer area. Despite differences in space and time, they are all remarkably similar in style and origin and they closely fit the classic low-sulfidation epithermal vein model. The region’s premier deposit example and flagship operation is the Cerro Vanguardia mine, operated jointly by AngloGold Ashanti and Fomicruz, which opened in 1998. The Cerro Vanguardia mine has produced continuously at the approximate rate of 250,000 ounces gold and 2.5 million ounces silver per year at average cash costs of $133 to $232 per ounce of gold (AngloGold Annual Reports, 2001-2006). The deposits are fissure vein systems localized by structures, often a meter or more wide and hundreds of meters to several kilometers long. They are comprised of quartz veins, stockworks and breccias that carry gold, silver, electrum and some sulfides, mainly pyrite, with variable, but usually small, amounts of base metal sulfides. The richest mineralization commonly occurs in dilational zones caused by structural irregularities along or down the vein. The thickening and thinning along and down the structure, often referred to as “pinch-and-swell,” is responsible for rod-like high-grade ore shoots that are hallmarks of these systems. History In 1975 the first occurrence of metals known in the La Josefina area was publicly mentioned by the Patagonia delegation of the National Ministry of Mining who reported the presence of an old lead-zinc mine in veins very near Estancia La Josefina (Viera and Marquez, 1975). This received no further attention until 1994 when a research project by the Institute of Mineral Resources of the UNLP and the geology department of the University of Patagonia San Juan Bosco examined the occurrence. The investigation corroborated not only the presence of base metals but also found significant amounts of previously unknown precious metals (1 to 3 g/t Au and 5 to 21 g/t Ag). In 1994, immediately after the La Josefina gold-silver discovery, Fomicruz claimed the area as a Provincial Mineral Reserve and subsequently explored the project in collaboration with the Instituto de Recursos Minerales (INREMI) of La Plata University. The geology and alteration of the project area was mapped at a scale of 1:20,000, mineralized structures and zones of sinter were mapped at 1:2,500, trenches across the structures were continuously sampled and mapped at scales of 1:100 and ground geophysical surveys consisting of 6,000 metres of inverse polarization resistivity and 5,750 meters of magnetic surveys were completed over sectors of greatest interest (INREMI, 1996). In 1998, after four years of exploring and advancing interest in the project, Fomicruz offered La Josefina for public bidding by international mining companies. In accordance with provincial law, the winner would continue exploring the project to earn the right to share production with Fomicruz of any commercial discoveries. The bid was awarded to Minamérica S. A., a small private Argentine mining company. Minamérica S.A. dug a limited number of new trenches, initiated a program of systematic surface geochemical sampling, completed several new IP-Resistivity geophysical survey lines and drilled the first exploration holes on the project – 12 diamond core holes (HQ-size, 63.5mm diameter) totaling 800 meters in length. Minamerica S.A. ceased exploration activity and the property reverted back to Fomicruz in 1999. In 2000, Fomicruz resumed exploration of the project and continued their efforts until 2006. Pits were dug to bedrock on 100-meter grids over some of the target areas, 3,900 meters of newtrenches were dug and sampled, more than 8,000 float, soil and outcrop samples were collected for geochemical analyses, some new IP-Resistivity surveys were completed and 59 diamond core holes (total 3,680 meters) were drilled to average shallow depth below surface of 55 meters. Of these holes, 37 were NQ-size core (47.6mm diameter) and 22 were HQ-size core (63.5mm). Fomicruz reports spending more than $2.8 million in exploring and improving infrastructure on the La Josefina Project from 1994 to 2006. Exploration The 4-year exploration period contained in the La Josefina/Fomicruz agreement was originally planned to proceed in the following three stages: Year 1 Year 2 Years 3 & 4 Target Area To July 2008 July 2008 to July 2009 July 2009 to July 2011 Totals Noreste Area $ Veta Norte Central Area Piedra Labrada Grand Total $ Between November of 2007 and December of 2008 CCSA completed a 37,605 meter drilling program on the La Josefina property. In 2009 CCSA incurred $521,782 in exploration expenses on the La Josefina property. In 2008 CCSA incurred $4,551,394 in exploration expenses on the La Josefina property.To date, we have exceeded the $6,000,000 work commitment. 8 Legal Framework for Exploration in Argentina In Argentina, minerals are owned by the provinces, even when they are generally regulated by the national Mining Code. The Mining Code establishes that private property of mines is determined by legal concession. The provinces can impose a maximum 3% mine-mouth royalty on mineral production. In the case of Santa Cruz Province, if most of the mining processes are performed in the state with doré bar as the final product the mine-mouth royalty can drop to 1%. In addition, in 1993 the Argentine Congress approved “The Mining Investment Law” which covers all mining stages: prospecting, exploration, extraction, milling, leaching and smelting, when this industrialization is performed by the same economic unit in the region of origin of the mineral. Mining companies need to file paper work with the National Mining Office in order to get an official certificate which gives several advantages. These advantages include 30 years of tax stability on new mines development, capital investment depreciation rights, advantages on provincial and municipal taxes, deduction of 100% on income taxes for the cost of investment done during prospecting and exploration studies, a special regime for amortizing investment in infrastructure machinery and equipment, exemption from income tax of profits resulting from mines and mineral rights; and certain import and export benefits alleviating taxes. By virtue of the mining code, new mine developments can claim a five-year federal tax holiday on production income in Argentina. Exploration stages: a) Cateos: The first step in acquiring mining rights is filing a cateo, which gives exclusive prospecting rights for the requested area for a period of time, according with the size of the obtained surface. The maximum size of each cateo is 10,000 hectares, which gives one thousand days to explore the area. A maximum of 20 cateos can be held by a single entity (individual or company) in any one province. b) Manifestation of Discoveries: The holder of a cateo has exclusive right to establish a Manifestation of Discovery (MD) on that cateo, but MDs can also be set without a cateo on any land not covered by another entity’s cateo. MDs are filed as either a vein or a disseminated discovery. A square protection zone can be declared around the discovery – up to 840 hectares for a vein MD or up to 7,000 hectares for a disseminated MD. The protection zone grants the discoverer exclusive rights for an indefinite period, during which the discoverer must provide an annual report presenting a program of exploration work and investments related to the protection zone. c) Minas (Mining claims): An MD can later be upgraded to a Mina (mine claim), which gives the holder the right to begin commercial extraction of minerals. A period not less than sixty (60) days must elapse between the publication of the expiration of the time for exclusive exploration rights belonging to a person and the request of a Cateo by another person (Article 28, amended by Law 22259). During this period of 60 days (as amended by Law 24468), it is allowed that the owner of the Cateo makes its Manifestation of Discoveries. An additional period to make the required “formal work” up to 150 days is obtained and the exploration area is reduced to 70 zones or mining claims of 6 hectares each for vein type deposits or 35 zones of mining claims of 100 hectares each for disseminated type deposits. The Mines Notary is the officer attesting in the discovery statement to the delivery date and hour, certifying after the Mining Authorities find out whether there is or not another petition in the zone. The certification is made after the Graphic Department verifies on a map the location of the announced discovery. When the permission has been granted, the claims are to be defined.Once the discovery has been verified and the mine deposit confirmed, the petitioner will request the formal concession for the mine. The explorer must compensate the surface owner for any damage incurred during the exploration activities. Mining Property: The mine concession is unlimited in time, and only ends when the exploration ceases. It can be transferred by any of the means used for transfers of common property, and as in common real state, mining properties are subject to mortgages. The payment of an annual Lease or Mining Right of 80 Argentinean pesos for each claim in vein deposit and 800 Argentinean pesos for each disseminated deposit, is required. The lease must be paid in advance and in two equal semi-annual installments (June 30 and December 31). 9 The miner shall have to invest in the mine equipment, camps, building, roads, power plants, within the term of 5 years for a minimum amount of 500 times the annual Lease. Provinces that decide to collect royalties may not receive a percentage exceeding three per cent over the “mine’s exit value” of the extracted ore. Bajo Pobré Property Overview In January, 2006 CCSA signed a Letter of Intent with FK Minera S.A. to acquire a 100% interest in the Bajo Pobré gold property located in Santa Cruz Province, Argentina. In March, 2007 CCSA signed a final contract to acquire the Bajo Pobré property.Pursuant to this agreement, CCSA can earn up to a 100% equity interest in the Bajo Pobré property by making cash payments and exploration expenditures over a five-year earn-in period. The required expenditures and ownership levels upon meeting those requirements are: Year of the Agreement Payment to FK Minera S.A. Exploration Expenditures Ownership First Year -2007 $ $ 0 % Second Year-2008 $ $ 0 % Third Year -2009 $ $
